Citation Nr: 0710608	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than April 26, 
2000, for the grant of a 70 percent disability rating for 
schizophrenia.  

2.  Entitlement to an effective date earlier than April 26, 
2000, for the award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active duty for training from February 1973 
to August 1973, and active military service from June 1974 to 
November 1975.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In January 2003, the veteran and his 
spouse testified during a hearing before RO personnel.  

In February 2004, the Board remanded the veteran's claims for 
additional development.  Following completion of that 
development, the VA Appeals Management Center (AMC) continued 
the denial of the veteran's claims.  The veteran's appeal was 
returned to the Board, which in a November 2005 decision also 
denied the claims on appeal.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veteran's Claims (Court).  In 
September 2006, counsel for the Secretary of VA and the 
veteran filed a joint motion with the Court to vacate the 
November 2005 Board decision and to remand the issue on 
appeal for readjudication.  A review of the Joint Motion for 
Remand reflects that the veteran's attorney supplemented the 
record on appeal before the Court with previously 
unconsidered VA medical records, dated in February and March 
1987.  In a September 2006 Order, the Court granted the joint 
motion, and remanded the matter to the Board for further 
proceedings consistent with the joint motion.  The issues on 
appeal were remanded for readjudication pursuant to the 
provisions of 38 U.S.C.A. § 7252(a) (West 2002).  

In December 2006, the Board contacted the veteran's attorney 
by letter and notified him of the right to submit additional 
argument and/or evidence concerning the issues on appeal.  In 
a February 2007 letter, the veteran's attorney provided 
additional argument.  He also supplemented his written 
argument with an additional VA medical opinion, dated in 
January 2007.  The attorney waived initial RO consideration 
of the January 2007 VA opinion as well as the unconsidered VA 
medical records dated in February and March 1987.  The Board 
accepts the evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.1304 (2006).  

As a final preliminary matter, the Board notes that in its 
above-noted February 2004 remand and November 2005 decision, 
the RO was requested to remove the Social Security 
Administration (SSA) records pertaining to an individual not 
the veteran, and return them to SSA.  The RO should undertake 
such action.  


FINDINGS OF FACT

1.  In a November 15, 1990, decision, the Board denied the 
veteran's claim for an increased (compensable) rating for 
schizophrenia; the decision included a finding of fact that 
the veteran's schizophrenia was in remission without 
impairment of social and industrial adaptability.  

2.  The veteran did not appeal the November 15, 1990, Board 
decision.  

3.  On April 26, 2000, the RO received a statement from the 
veteran's representative that the RO construed as an informal 
claim for a higher (compensable) rating for the veteran's 
service-connected schizophrenia; the RO ultimately granted a 
rating to 70 percent for schizophrenia and an award of TDIU, 
both effective April 26, 2000.  

4.  Entitlement to a higher rating or TDIU was not shown 
prior to the April 26, 2000.


CONCLUSIONS OF LAW

1.  An effective date earlier than April 26, 2000, for the 
award of a 70 percent rating for schizophrenia is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (2006).

2.  An effective date earlier than April 26, 2000, for the 
award of a TDIU is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through a February 2004 notice letter, the 
RO notified the veteran of the legal criteria governing his 
claims and the evidence that had been considered in 
connection with his claims.  Thereafter, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence that he had in his possession which 
supported his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO, and the more detailed notice requirements 
set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Specifically, following the RO's issuance of the 
February 2004 notice letter, the veteran's claims were re-
adjudicated in February 2005.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, identified relevant medical evidence is 
associated with the claims file, to include those previously 
unconsidered VA medical records dated in February and March 
1987.  Otherwise, the veteran has not alleged that there are 
any outstanding medical records probative of his claims that 
need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Specifically as regards to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  
See also Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511 (1997). 

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Otherwise, in the case of evidence from a private 
physician, date of receipt of any record or report will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(2).

TDIU is "merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under the rating schedule."  Norris v. West, 12 Vet. App. 
413, 421 (1999).  In essence, a TDIU claim is a type of 
increased rating claim.  Id.  Accordingly, under 38 C.F.R. 
§ 3.155(c), a separate formal claim for TDIU is not necessary 
once a claim for an increased rating has been filed.  In 
these circumstances, VA must accept an informal request for 
TDIU as a claim.  Thus, any evidence in the claims file or 
under VA control submitted subsequent to the original 
increased rating claim that indicates that there is "current 
service-connected unemployability" requires adjudication of 
the "reasonably raised" claim for TDIU.  Id.; see also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (Where a 
veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied with respect to a TDIU.)  

VA's General Counsel has interpreted the Roberson decision as 
indicating that a claimant does not have to prove that he or 
she is 100 percent unemployable to establish an inability to 
maintain a substantially gainful occupation as required for a 
TDIU award pursuant to 38 C.F.R. § 3.340(a).  See VAOPGCPREC 
12-2001 (July 6, 2001).  Under 38 C.F.R. § 3.340(a), a total 
disability exists if there is impairment sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Moreover, while the term 
"substantially gainful occupation" is not defined by 
regulation, the Court has interpreted the term, as used in 
38 C.F.R. § 4.16(b), as referring "at a minimum, the ability 
to earn a living wage."  Bowling v. Principi, 15 Vet. App. 
1,7 (2001).  Additionally, a claimant is not engaged in a 
substantially gainful occupation if his annual income is 
below the poverty threshold for one person.  Id.  A 
determination whether a person is capable of engaging in a 
substantially gainful occupation must consider both that 
person's abilities and his employment history.  See Faust v. 
West, 13 Vet. App. 342, 355 (2000), citing Gleicher v. 
Derwinski, 2 Vet. App. 26, 28 (1991).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

In this case, while the veteran has contended that the 
effective date for assignment of the 70 percent rating for 
his service-connected schizophrenia and for the award of a 
TDIU should be earlier than April 26, 2000, there simply is 
no evidence that an earlier effective date is warranted.  

The Board notes that the veteran's sole service-connected 
disability is schizophrenia.  The evidence prior to April 26, 
2000, reflects reports of VA examinations dated from 1977 to 
1982, in which the veteran's work history was discussed.  The 
veteran was noted to be working as a laborer and/or janitor, 
and later he reported that while he had been looking for 
work, he had been unable to find work.  At no time during 
this period does the medical evidence reflect that the 
veteran was unemployable due to his service-connected 
schizophrenia.  Vocational inadaptability was noted as mild 
to moderate.  In addition, a VA hospital summary, dated from 
April to May 1979, reflects a finding of borderline mental 
retardation based on psychological testing during the 
veteran's hospitalization.  

A report of an August 1985 VA psychiatric examination 
reflects the veteran's report that he helped his mother 
manage a bar but did not get paid for such work.  The 
examiner commented that the veteran did not exhibit any 
residuals of schizophrenia at that time, and that it appeared 
that the veteran was not disabled.  The examiner also 
commented that the veteran admitted that he felt capable of 
gainful employment.  

A February 1987 Social Work Service Psychosocial Summary, 
notes the veteran's report of having worked at a recycling 
plant 8-9 years previously.  The veteran was noted as 
frustrated at not being able to find a job because of his 
schizophrenic label.  He identified having a girlfriend.  The 
veteran's problem areas were noted as hyperactivity, 
hypervolubility, rambling speech, unstable adjustment to the 
community, as well as heavy drinking and associated legal 
problems.  A February 1987 psychology service medical record 
reflects that the veteran had been unemployed for a number of 
years and was seeking vocational assistance.  He was not 
found to be actively psychotic and did not identify 
hallucinations, delusions, or suicidal or homicidal 
ideations.  The veteran was identified as depressed, and was 
not noted as taking any psychotic medications.  Abnormal 
mental status findings during this period included flight of 
ideas, inappropriate affect, and poor judgment.  The veteran 
was also noted to have a substance abuse problem associated 
with alcohol consumption.  

A March 1987 Vocational Evaluation report notes that the 
veteran did not appear to be employable due to his apparent 
confusion and anxiety.  The veteran reportedly appeared to be 
in too much of a hurry to do a good job.  

The report of a May 1989 VA examination reflects the 
veteran's report that he worried a lot because he could not 
get a job.  He indicated that the schizophrenia "label" 
scared off prospective employers from hiring him.  The 
examiner's diagnosis was schizophrenia in total remission.  

During a January 1990 hearing before RO personnel, the 
veteran reported that he was unemployed and could not keep a 
job.  

Here, the record reflects that the veteran was denied a 
compensable rating for schizophrenia in a November 15, 1990, 
Board decision.  That decision included consideration of the 
veteran's contentions regarding problems finding work and 
staying employed due to his service-connected schizophrenia.  
The Board made a specific finding of fact that the veteran's 
schizophrenia was in remission without impairment of social 
and industrial adaptability.  The veteran was notified of the 
Board's decision and his right to appeal.  As the veteran did 
not appeal the Board's decision, and no other exception to 
finality applies, that decision is final as to the evidence 
then of record.  See 38 U.S.C.A. § 7104 (West 2002); 38 
U.S.C.A. § 20.1100 (2006).  

As noted above, the veteran's attorney has supplemented the 
record with additional VA treatment records dated from 
February to March 1987.  These records were not associated 
with the claims file at the time of the Board's November 1990 
decision.  As such, the records constitute an informal claim 
for increased benefits which also includes an informal claim 
for a TDIU.  38 C.F.R. §§ 3.155(c), 3.157.  Nonetheless, the 
Board does not find that any of the treatment records reflect 
a worsening of the veteran's schizophrenic symptomatology to 
such a degree as to warrant an effective date earlier than 
April 26, 2000, for the veteran's 70 percent rating.  While 
the veteran did demonstrate some psychiatric symptomatology, 
he was not found actively psychotic nor did he take any such 
medications.  Likewise, while the vocational specialist 
reported in March 1987 that the veteran did not appear to be 
employable due to his apparent confusion and anxiety, the 
opinion is somewhat speculative and does not necessarily 
identify whether the veteran's schizophrenia is the cause of 
any such vocational impairment as compared to any nonservice-
connected learning disability.  Additionally, by May 1989 the 
veteran's schizophrenia was identified as being in total 
remission, and the veteran was reporting that he had been 
unable to find a job because his psychiatric label scared 
away prospective employers.  Therefore, the treatment records 
also do not reflect that an effective date earlier than April 
26, 2000, for the veteran's award of a TDIU is warranted.  

The Board also finds that none of the medical evidence of 
record submitted since the Board's November 15, 1990, 
decision allows for an effective date earlier than April 26, 
2000 for either a 70 percent rating for service-connected 
schizophrenia, or the award of a TDIU.  

Here, the veteran did submit private psychiatric records, 
dated in July and September 1998, which reflect a worsening 
of his psychiatric symptoms.  However, these records were not 
received by the RO until May 2000, after the effective date 
already assigned by the RO.  Furthermore, there are no VA 
medical records dated earlier than July 2000 which reflect a 
worsening of the veteran's schizophrenic symptoms.  The Board 
also has considered opinions from VA treating psychiatrists 
regarding the severity of the veteran's schizophrenia since 
service and the effect the disability had on the veteran's 
employability.  The opinions, in this case, are dated and 
noted to have been received by the RO in May 2002 and 
February 2003, and by the Board in February 2007, minimally 
two years subsequent to the April 26, 2000, effective date 
assigned.  As such, the Board finds that, under the law and 
regulations, none of the medical evidence received by the RO 
since the November 15, 1990, Board decision, allows for an 
effective date earlier than April 26, 2000, for the grant of 
70 percent for schizophrenia, or the award of a TDIU.  See 
38 C.F.R. § 3.157(b)(1), (2).  Although a VA staff 
psychiatrist now believes that the veteran has been totally 
unemployable since 1990, she does not say whether that 
opinion was based solely on schizophrenia, and more 
importantly, the record prior to April 26, 2000, does not 
suggest such a conclusion.  As noted above, schizophrenia was 
described as mild to moderate and at times as being in 
remission; by May 1989 as being in total remission.  Such 
contemporaneous estimates of disability are of greater 
evidentiary value than the unsupported retrospective opinion 
of January 2007.  Those who evaluated the veteran in the 
1980s and 1990s saw and reported first hand what the 
veteran's symptoms due to schizophrenia were, if any.  His 
problems, as noted by the February and March 1987 reports 
appeared to be more the result of difficulties other than 
schizophrenia.  The 1989 record showing that schizophrenia 
was found to be in remission supports the conclusion that 
other difficulties affected the veteran, and that those 
difficulties were not symptoms of schizophrenia.  Being in 
remission, the schizophrenia would have not caused severe 
symptoms or difficulties such that it could be said to have 
been severely disabling, as required for the award of a 70 
percent rating.  This is apparent in the February 1987 record 
where a form showing possible psychiatric symptoms was 
completed and none was found except for a depressed mood, 
inappropriate affect and flight of ideas.  He did not have 
perception problems or thought-content problems typical of 
psychosis.  Even then, it was noted that he had not been on 
any anti-psychotic medications and the final impression was 
substance abuse and major depression, not schizophrenia.  
Schizophrenia was to be ruled out, but such an assessment 
strongly suggests that schizophrenia was not readily evident.  
In fact, another February 1987 psychiatric evaluation 
identified substance abuse and anti-social personality 
disorder as the veteran's problems.  Schizophrenia was not 
mentioned.  Xanax was prescribed, but schizophrenia was not 
diagnosed.  On such a record it cannot be said that he in 
fact had severe schizophrenia warranting a 70 percent rating 
or warranting an award of TDIU.

Therefore, while the veteran contends that the effective date 
for the assigned rating of 70 percent for schizophrenia and 
for the grant of a TDIU should be earlier than April 26, 
2000, the Board finds that there is no evidentiary basis for 
the assignment of an effective date for either award prior to 
that date.  As noted above, the governing legal authority is 
clear and specific, and VA is bound by it.  See 38 C.F.R. 
§ 3.400(o)(2).  For the reasons already articulated, the 
record does not show entitlement any sooner than the 
effective date already awarded by the RO.  

Under the circumstances, the Board must conclude that the 
record presents no basis for assignment of an effective date 
earlier than April 26, 2000, for the award of a 70 percent 
rating for service-connected schizophrenia; and the award for 
a TDIU, and the claims must be denied.  


	(CONTINUED ON NEXT PAGE)
ORDER

An effective date earlier than April 26, 2000, for the award 
of a 70 percent rating for service-connected schizophrenia is 
denied.

An effective date earlier than April 26, 2000, for the award 
of a TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


